UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009 OR ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number001-00035 GENERAL ELECTRIC COMPANY (Exact name of registrant as specified in its charter) New York 14-0689340 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3135 Easton Turnpike, Fairfield, CT 06828-0001 (Address of principal executive offices) (Zip Code) (Registrant’s telephone number, including area code)(203) 373-2211 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesþNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filerþ Accelerated filer¨ Non-accelerated filer¨ Smaller reporting company¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨ Noþ There were 10,647,495,000 shares of common stock with a par value of $0.06 per share outstanding at September25, 2009. (1) General Electric Company Page Part I - Financial Information Item 1. Financial Statements Condensed Statement of Earnings Three Months Ended September 30, 2009 3 Nine Months Ended September 30, 2009 4 Condensed Statement of Financial Position 5 Condensed Statement of Cash Flows 6 Summary of Operating Segments 7 Notes to Condensed, Consolidated Financial Statements (Unaudited) 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 51 Item 3. Quantitative and Qualitative Disclosures About Market Risk 75 Item 4. Controls and Procedures 75 Part II - Other Information Item 1. Legal Proceedings 75 Item 2. Purchases of Equity Securities by the Issuer and Affiliated Purchasers 77 Item 5. Other Information 77 Item 6. Exhibits 78 Signatures 79 Forward-Looking Statements This document contains “forward-looking statements” – that is, statements related to future, not past, events. In this context, forward-looking statements often address our expected future business and financial performance and financial condition, and often contain words such as “expect,” “anticipate,” “intend,” “plan,” “believe,” “seek,” “see,” or “will.” Forward-looking statements by their nature address matters that are, to different degrees, uncertain. For us, particular uncertainties that could cause our actual results to be materially different than those expressed in our forward-looking statements include: the severity and duration of current economic and financial conditions, including volatility in interest and exchange rates, commodity and equity prices and the value of financial assets; the impact of U.S. and foreign government programs to restore liquidity and stimulate national and global economies; the impact of conditions in the financial and credit markets on the availability and cost of GE Capital’s funding and on our ability to reduce GE Capital’s asset levels as planned; the impact of conditions in the housing market and unemployment rates on the level of commercial and consumer credit defaults; our ability to maintain our current credit rating and the impact on our funding costs and competitive position if we do not do so; the soundness of other financial institutions with which GE Capital does business; the adequacy of our cash flow and earnings and other conditions which may affect our ability to maintain our quarterly dividend at the current level; the level of demand and financial performance of the major industries we serve, including, without limitation, air and rail transportation, energy generation, network television, real estate and healthcare; the impact of regulation and regulatory, investigative and legal proceedings and legal compliance risks, including the impact of proposed financial services regulation; strategic actions, including acquisitions and dispositions and our success in integrating acquired businesses; and numerous other matters of national, regional and global scale, including those of a political, economic, business and competitive nature. These uncertainties may cause our actual future results to be materially different than those expressed in our forward-looking statements. We do not undertake to update our forward-looking statements. (2) Part I. Financial Information Item 1. Financial Statements. General Electric Company and consolidated affiliates Condensed Statement of Earnings Three months ended September 30, 2009 (Unaudited) Consolidated GE(a) Financial Services (GECS) (In millions; except share amounts) 2009 2008 2009 2008 2009 2008 Revenues Sales of goods $ 14,627 $ 17,924 $ 14,486 $ 17,473 $ 213 $ 579 Sales of services 10,516 11,236 10,639 11,395 – – Other income 438 544 476 659 – – GECS earnings from continuing operations – – 133 2,010 – – GECS revenues from services 12,218 17,530 – – 12,533 17,852 Total revenues 37,799 47,234 25,734 31,537 12,746 18,431 Costs and expenses Cost of goods sold 11,775 14,184 11,666 13,826 181 486 Cost of services sold 6,773 7,953 6,897 8,112 – – Interest and other financial charges 4,322 6,955 352 525 4,128 6,723 Investment contracts, insurance losses and insurance annuity benefits 732 787 – – 785 839 Provision for losses on financing receivables 2,868 1,641 – – 2,868 1,641 Other costs and expenses 9,354 10,542 3,714 3,541 5,781 7,093 Total costs and expenses 35,824 42,062 22,629 26,004 13,743 16,782 Earnings (loss) from continuing operations before income taxes 1,975 5,172 3,105 5,533 (997) 1,649 Benefit (provision) for income taxes 484 (539) (654) (996) 1,138 457 Earnings from continuing operations 2,459 4,633 2,451 4,537 141 2,106 Earnings (loss) from discontinued operations, net of taxes 40 (165) 40 (165) 40 (170) Net earnings 2,499 4,468 2,491 4,372 181 1,936 Less net earnings (loss) attributable to noncontrolling interests 5 156 (3) 60 8 96 Net earnings attributable to the Company 2,494 4,312 2,494 4,312 173 1,840 Preferred stock dividends declared (75) – (75) – – – Net earnings attributable to GE common shareowners $ 2,419 $ 4,312 $ 2,419 $ 4,312 $ 173 $ 1,840 Amounts attributable to the Company Earnings from continuing operations $ 2,454 $ 4,477 $ 2,454 $ 4,477 $ 133 $ 2,010 Earnings (loss) from discontinued operations, net of taxes 40 (165) 40 (165) 40 (170) Net earnings attributable to the Company $ 2,494 $ 4,312 $ 2,494 $ 4,312 $ 173 $ 1,840 Per-share amounts Earnings from continuing operations Diluted earnings per share $ 0.22 $ 0.45 Basic earnings per share $ 0.22 $ 0.45 Net earnings Diluted earnings per share $ 0.23 $ 0.43 Basic earnings per share $ 0.23 $ 0.43 Dividends declared per share $ 0.10 $ 0.31 (a) Represents the adding together of all affiliated companies except General Electric Capital Services, Inc. (GECS or financial services) which is presented on a one-line basis. See Note 3 for other-than-temporary impairment amounts. See accompanying notes. Separate information is shown for “GE” and “Financial Services (GECS).” Transactions between GE and GECS have been eliminated from the “Consolidated” columns. (3) General Electric Company and consolidated affiliates Condensed Statement of Earnings Nine months ended September 30, 2009 (Unaudited) Consolidated GE(a) Financial Services (GECS) (In millions; except share amounts) 2009 2008 2009 2008 2009 2008 Revenues Sales of goods $ 44,605 $ 50,092 $ 44,000 $ 48,876 $ 691 $ 1,474 Sales of services 30,743 31,489 31,159 32,024 – – Other income 900 1,693 1,035 1,984 – – GECS earnings from continuing operations – – 1,479 7,240 – – GECS revenues from services 39,097 53,028 – – 39,969 54,027 Total revenues 115,345 136,302 77,673 90,124 40,660 55,501 Costs and expenses Cost of goods sold 35,658 39,977 35,175 38,971 569 1,264 Cost of services sold 19,760 20,882 20,177 21,417 – – Interest and other financial charges 14,302 20,103 1,076 1,681 13,717 19,242 Investment contracts, insurance losses and insurance annuity benefits 2,257 2,412 – – 2,381 2,557 Provision for losses on financing receivables 8,021 4,453 – – 8,021 4,453 Other costs and expenses 27,624 31,317 10,634 10,780 17,381 20,862 Total costs and expenses 107,622 119,144 67,062 72,849 42,069 48,378 Earnings (loss) from continuing operations before income taxes 7,723 17,158 10,611 17,275 (1,409) 7,123 Benefit (provision) for income taxes 566 (2,434) (2,393) (2,735) 2,959 301 Earnings from continuing operations 8,289 14,724 8,218 14,540 1,550 7,424 Loss from discontinued operations, net of taxes (175) (534) (175) (534) (157) (568) Net earnings 8,114 14,190 8,043 14,006 1,393 6,856 Less net earnings attributable to noncontrolling interests 102 502 31 318 71 184 Net earnings attributable to the Company 8,012 13,688 8,012 13,688 1,322 6,672 Preferred stock dividends declared (225) – (225) – – – Net earnings attributable to GE common shareowners $ 7,787 $ 13,688 $ 7,787 $ 13,688 $ 1,322 $ 6,672 Amounts attributable to the Company Earnings from continuing operations $ 8,187 $ 14,222 $ 8,187 $ 14,222 $ 1,479 $ 7,240 Loss from discontinued operations, net of taxes (175) (534) (175) (534) (157) (568) Net earnings attributable to the Company $ 8,012 $ 13,688 $ 8,012 $ 13,688 $ 1,322 $ 6,672 Per-share amounts Earnings from continuing operations Diluted earnings per share $ 0.75 $ 1.42 Basic earnings per share $ 0.75 $ 1.43 Net earnings Diluted earnings per share $ 0.73 $ 1.37 Basic earnings per share $ 0.73 $ 1.37 Dividends declared per share $ 0.51 $ 0.93 (a) Represents the adding together of all affiliated companies except General Electric Capital Services, Inc. (GECS or financial services) which is presented on a one-line basis. See Note 3 for other-than-temporary impairment amounts. See accompanying notes. Separate information is shown for “GE” and “Financial Services (GECS).” Transactions between GE and GECS have been eliminated from the “Consolidated” columns. (4) General Electric Company and consolidated affiliates Condensed Statement of Financial Position Consolidated GE(a) Financial Services (GECS) September 30, December 31, September 30, December 31, September 30, December 31, (In millions; except share amounts) 2009 2008 2009 2008 2009 2008 (Unaudited) (Unaudited) (Unaudited) Assets Cash and equivalents $ 61,374 $ 48,187 $ 5,207 $ 12,090 $ 56,898 $ 37,486 Investment securities 52,761 41,446 40 213 52,723 41,236 Current receivables 19,613 21,411 12,872 15,064 – – Inventories 13,092 13,674 13,013 13,597 79 77 Financing receivables – net 340,688 365,168 – – 348,518 372,456 Other GECS receivables 14,339 13,439 – – 18,625 18,636 Property, plant and equipment (including equipment leased to others) – net 72,993 78,530 14,281 14,433 58,712 64,097 Investment in GECS – – 70,658 53,279 – – Goodwill 84,880 81,759 56,696 56,394 28,184 25,365 Other intangible assets – net 15,010 14,977 11,172 11,364 3,838 3,613 All other assets 110,235 106,899 23,787 22,435 87,941 85,721 Assets of businesses held for sale 1,263 10,556 – – 1,263 10,556 Assets of discontinued operations 1,598 1,723 65 64 1,533 1,659 Total assets $ 787,846 $ 797,769 $ 207,791 $ 198,933 $ 658,314 $ 660,902 Liabilities and equity Short-term borrowings $ 160,115 $ 193,695 $ 565 $ 2,375 $ 160,938 $ 193,533 Accounts payable, principally trade accounts 18,931 20,819 10,391 11,699 12,501 13,882 Progress collections and price adjustments accrued 12,511 12,536 13,232 13,058 – – Other GE current liabilities 19,229 21,560 19,229 21,624 – – Long-term borrowings 358,092 330,067 11,683 9,827 347,415 321,068 Investment contracts, insurance liabilities and insurance annuity benefits 32,549 34,032 – – 32,948 34,369 All other liabilities 53,708 64,796 32,813 32,767 21,021 32,090 Deferred income taxes 5,308 4,584 (4,126) (3,949) 9,434 8,533 Liabilities of businesses held for sale 143 636 – – 143 636 Liabilities of discontinued operations 1,451 1,432 172 189 1,279 1,243 Total liabilities 662,037 684,157 83,959 87,590 585,679 605,354 Preferred stock (30,000 shares outstanding at both September 30, 2009 and December 31, 2008) – Common stock (10,647,495,000 and 10,536,897,000 shares outstanding at September 30, 2009 and December 31, 2008, respectively) 702 702 702 702 1 1 Accumulated other comprehensive income – net(b) Investment securities (479) (3,094) (479) (3,094) (478) (3,097) Currency translation adjustments 4,043 (299) 4,043 (299) 1,409 (1,258) Cash flow hedges (1,856) (3,332) (1,856) (3,332) (1,894) (3,134) Benefit plans (14,469) (15,128) (14,469) (15,128) (374) (367) Other capital 37,861 40,390 37,861 40,390 27,578 18,079 Retained earnings 124,530 122,123 124,530 122,123 44,416 43,055 Less common stock held in treasury (32,803) (36,697) (32,803) (36,697) – – Total GE shareowners’ equity 117,529 104,665 117,529 104,665 70,658 53,279 Noncontrolling interests(c) 8,280 8,947 6,303 6,678 1,977 2,269 Total equity 125,809 113,612 123,832 111,343 72,635 55,548 Total liabilities and equity $ 787,846 $ 797,769 $ 207,791 $ 198,933 $ 658,314 $ 660,902 (a) Represents the adding together of all affiliated companies except General Electric Capital Services, Inc. (GECS or financial services) which is presented on a one-line basis. (b) The sum of accumulated other comprehensive income - net was $(12,761) million and $(21,853) million at September 30, 2009 and December 31, 2008, respectively. (c) Included accumulated other comprehensive income attributable to noncontrolling interests of $(83) million and $(194) million at September 30, 2009 and December 31, 2008, respectively. See accompanying notes. Separate information is shown for “GE” and “Financial Services (GECS).” Transactions between GE and GECS have been eliminated from the “Consolidated” columns. (5) General Electric Company and consolidated affiliates Condensed Statement of Cash Flows Nine months ended September 30 (Unaudited) Consolidated GE(a) Financial Services (GECS) (In millions) 2009 2008 2009 2008 2009 2008 Cash flows – operating activities Net earnings attributable to the Company $ 8,012 $ 13,688 $ 8,012 $ 13,688 $ 1,322 $ 6,672 Loss from discontinued operations 175 534 175 534 157 568 Adjustments to reconcile net earnings attributable to the Company to cash provided from operating activities Depreciation and amortization of property, plant and equipment 7,893 8,216 1,696 1,587 6,197 6,629 Earnings from continuing operations retained by GECS – – (1,479) (4,949) – – Deferred income taxes 281 1,798 (179) (454) 460 2,252 Decrease (increase) in GE current receivables 2,181 (1,344) 2,330 41 – – Decrease (increase) in inventories 350 (1,765) 412 (1,624) (2) (10) Increase (decrease) in accounts payable (1,355) (411) (869) 444 (1,288) (669) Increase (decrease) in GE progress collections (194) 3,103 5 3,241 – – Provision for losses on GECS financing receivables 8,021 4,453 – – 8,021 4,453 All other operating activities (11,351) (468) 1,362 1,127 (12,898) (1,751) Cash from (used for) operating activities – continuing operations 14,013 27,804 11,465 13,635 1,969 18,144 Cash from (used for) operating activities – discontinued operations (62) 497 (2) (9) (60) 506 Cash from (used for) operating activities 13,951 28,301 11,463 13,626 1,909 18,650 Cash flows – investing activities Additions to property, plant and equipment (5,808) (11,484) (1,770) (2,263) (4,231) (9,468) Dispositions of property, plant and equipment 3,689 7,286 – – 3,689 7,286 Net decrease (increase) in GECS financing receivables 37,117 (26,898) – – 36,953 (28,359) Proceeds from sales of discontinued operations – 5,423 – 203 – 5,220 Proceeds from principal business dispositions 9,676 4,480 858 58 8,818 4,422 Payments for principal businesses purchased (5,994) (27,042) (357) (2,053) (5,637) (24,989) Capital contribution from GE to GECS – – (9,500) – – – All other investing activities (3,938) (3,283) (2) (56) (3,012) (2,948) Cash from (used for) investing activities – continuing operations 34,742 (51,518) (10,771) (4,111) 36,580 (48,836) Cash from (used for) investing activities – discontinued operations 66 (616) 2 9 64 (625) Cash from (used for) investing activities 34,808 (52,134) (10,769) (4,102) 36,644 (49,461) Cash flows – financing activities Net increase (decrease) in borrowings (maturities of 90 days or less) (32,788) (18,298) (12) (1,719) (33,600) (16,949) Newly issued debt (maturities longer than 90 days) 73,898 99,373 1,825 122 72,251 99,228 Repayments and other reductions (maturities longer than 90 days) (67,007) (45,055) (1,598) (145) (65,409) (44,910) Net dispositions (purchases) of GE shares for treasury 498 (1,678) 498 (1,678) – – Dividends paid to shareowners (7,845) (9,308) (7,845) (9,308) – (2,291) Capital contribution from GE to GECS – 9,500 – All other financing activities (2,324) (750) (445) – (1,879) (750) Cash from (used for) financing activities – continuing operations (35,568) 24,284 (7,577) (12,728) (19,137) 34,328 Cash from (used for) financing activities – discontinued operations – (4) – – – (4) Cash from (used for) financing activities (35,568) 24,280 (7,577) (12,728) (19,137) 34,324 Increase (decrease) in cash and equivalents 13,191 447 (6,883) (3,204) 19,416 3,513 Cash and equivalents at beginning of year 48,367 16,031 12,090 6,702 37,666 9,739 Cash and equivalents at September 30 61,558 16,478 5,207 3,498 57,082 13,252 Less cash and equivalents of discontinued operations at September 30 184 177 – – 184 177 Cash and equivalents of continuing operations at September 30 $ 61,374 $ 16,301 $ 5,207 $ 3,498 $ 56,898 $ 13,075 (a) Represents the adding together of all affiliated companies except General Electric Capital Services, Inc. (GECS or financial services) which is presented on a one-line basis. See accompanying notes. Separate information is shown for "GE" and "Financial Services (GECS)." Transactions between GE and GECS have been eliminated from the "Consolidated" columns and are discussed in Note 17. (6) Summary of Operating Segments General Electric Company and consolidated affiliates Three months ended September 30 Nine months ended September 30 (Unaudited) (Unaudited) (In millions) 2009 2008 2009 2008 Revenues Energy Infrastructure $ 8,917 $ 9,769 $ 26,733 $ 27,164 Technology Infrastructure 10,209 11,450 31,200 33,761 NBC Universal 4,079 5,073 11,168 12,539 Capital Finance 12,161 17,292 38,100 52,242 Consumer & Industrial 2,438 2,989 7,166 8,990 Total segment revenues 37,804 46,573 114,367 134,696 Corporate items and eliminations (5) 661 978 1,606 Consolidated revenues $ 37,799 $ 47,234 $ 115,345 $ 136,302 Segment profit(a) Energy Infrastructure $ 1,582 $ 1,425 $ 4,646 $ 4,074 Technology Infrastructure 1,748 1,900 5,384 5,657 NBC Universal 732 645 1,662 2,266 Capital Finance 263 2,020 2,008 7,602 Consumer & Industrial 117 47 264 329 Total segment profit 4,442 6,037 13,964 19,928 Corporate items and eliminations (982) (39) (2,308) (1,290) GE interest and other financial charges (352) (525) (1,076) (1,681) GE provision for income taxes (654) (996) (2,393) (2,735) Earnings from continuing operations attributable tothe Company 2,454 4,477 8,187 14,222 Earnings (loss) from discontinued operations, net of taxes, attributableto the Company 40 (165) (175) (534) Consolidated net earnings attributable to the Company $ 2,494 $ 4,312 $ 8,012 $ 13,688 (a) Segment profit always excludes the effects of principal pension plans, results reported as discontinued operations, earnings attributable to noncontrolling interests of consolidated subsidiaries and accounting changes, and may exclude matters such as charges for restructuring; rationalization and other similar expenses; in-process research and development and certain other acquisition-related charges and balances; technology and product development costs; certain gains and losses from acquisitions or dispositions; and litigation settlements or other charges, responsibility for which preceded the current management team. Segment profit excludes or includes interest and other financial charges and income taxes according to how a particular segment’s management is measured – excluded in determining segment profit, which we sometimes refer to as “operating profit,” for Energy Infrastructure, Technology Infrastructure, NBC Universal and Consumer & Industrial; included in determining segment profit, which we sometimes refer to as “net earnings,” for Capital Finance. See accompanying notes to condensed, consolidated financial statements. (7) Notes to Condensed, Consolidated Financial Statements (Unaudited) 1.
